Citation Nr: 0121534	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had active military duty from October 1973 to 
December 1974.

This appeal was previously before the Board in August 1998, 
when a decision was issued that denied the veteran's request 
to reopen his claims of service connection for a seizure 
disorder and a low back disability based on a lack of new and 
material evidence.  The veteran filed a timely appeal with 
respect to those issues to the U.S. Court of Appeals for 
Veterans Claims (the Court).  In July 2000, the veteran's 
representative filed a Motion for Summary Remand (Appellant's 
Motion), and in September 2000, General Counsel for the 
Department of Veterans Affairs (VA) filed a Motion for 
Summary Affirmance, and for a Stay of Proceedings (Appellee's 
Motion).  The effect of the Appellant's Motion, which was 
granted by the Court, was to vacate the August 1998 Board 
decision, and to remand the issue of whether new and material 
evidence had been submitted to reopen the veteran's claims 
for readjudication consistent with the considerations 
discussed in the Appellant's Motion and in the Order entered 
by the Court in January 2001.  By said Order, the Court 
vacated the August 1998 decision, and remanded the case to 
the Board.

When the veteran filed his claim, he was represented by 
Disabled American Veterans.  In October 1999, a private 
attorney informed the RO that he currently represented the 
veteran, and noted that all other powers of attorney of 
record were revoked.

In May 2001, the veteran's attorney submitted additional 
evidence subsequent to the above-noted Court Order, 
consisting of a private physician's "Independent Medical 
Evaluation" reflecting findings pertinent to the claim of 
service connection for a low back disability.  By way of 
written correspondence in May 2001, the attorney waived the 
veteran's right to have this evidence reviewed by the agency 
of local jurisdiction prior to review by the Board.  See 38 
C.F.R. § 20.1304(c) (2000).  That waiver is valid, and the 
Board may proceed, reviewing all evidence of record.  Id.



FINDINGS OF FACT

1.  The veteran's claims of service connection for a seizure 
disorder and a low back disability were last denied by the RO 
in March 1993, and he did not initiate a timely appeal.

2.  Evidence submitted since the March 1993 decision does not 
bear directly and substantially on the issue of service 
connection for a seizure disorder, and by itself or in 
combination with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
seizure disorder.

3.  Since the March 1993 decision, new evidence bearing 
directly and substantially on the claim of service connection 
for a low back disability has been furnished, which by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1993 RO decision denying service connection for 
a seizure disorder and a low back disability is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1992).

2.  Evidence submitted since the March 1993 decision is not 
new and material as it relates to the claim of service 
connection for a seizure disorder, and the veteran's claim of 
service connection for same is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Evidence submitted since the March 1993 RO decision is 
new and material as it relates to his claim of service 
connection for a low back disability, and the claim is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the time of the March 1993 rating decision, the evidence 
of record included the following:

? Service medical records showing that the veteran was seen 
in the orthopedic clinic in February 1973.  The veteran 
reported to a service examiner that he fell after slipping 
on ice, and he complained of severe pain in the left 
shoulder and in the left side of his neck.  The remainder 
of the service records, including the report of medical 
examination at this separation from service, are negative 
for complaints or clinical findings related to a low back 
condition.  The service medical records are negative for 
indication of an in-service head trauma, or for any 
treatment for or clinical finding of a seizure disorder.

? A March 1992 private neurological examination report 
reflects that the veteran reported to a private physician 
that he sustained a head injury in a motor vehicle 
accident which occurred approximately five years earlier 
(or more than 12 years after his separation from service).  
He also reported that he fractured his lower back in the 
same accident.  The physician reported a diagnosis of a 
history compatible with a complex partial seizure 
disorder.  In a report of an April 1992 private neuro-
psychological assessment, a history of a seizure disorder 
of 11/2 years duration was noted.  The April 1992 report 
also reflects that when questioned about the origin of the 
seizures, the veteran stated that he had "bumped his head 
a number of times and been in a 'couple of car 
accidents.'"

? VA medical examination reports dated in July 1992 indicate 
that the veteran complained of low back pain that had been 
present for approximately 18 years.  He described two in-
service incidents to the physician; an arm injury when a 
truck "slipped," and motor vehicle accident with a truck.  
He also reported being involved in "several" post-service 
motor vehicle accidents.  Physical examination revealed 
that deep flexion and left lateral rotation of the lumbar 
spine produced pain.  Diagnosis was chronic low back 
syndrome.  Other than noting the veteran's self-reported 
history of in-service injuries, the VA examination reports 
are negative for clinical findings concerning the etiology 
of the low back pain.  

? A July 1992 VA general medical examination report reveals 
that an evaluation of the veteran's nervous system 
resulted in a normal neurological examination.  Grand mal 
seizures were noted by history, however, and diagnosis 
included seizure disorder, grand mal by history.  On a 
July 1992 VA mental status examination, the veteran 
reported that he had been experiencing seizures for the 
past 20 years, but they had recently become more frequent.  
Axis I diagnosis included dysthymia, secondary type, late 
onset, of moderate severity.  Axis II diagnosis was 
personality disorder, not otherwise specified.  Axis III 
diagnosis was history of seizure disorder and chronic back 
pain.  The VA examination reports are negative for medical 
opinions regarding the etiology of the veteran's seizure 
disorder.

By March 1993 decision, the RO denied service connection for 
a seizure disorder and for a lumbar spine disability.  The 
veteran was informed of the decision and he did not appeal; 
thus the March 1993 decision became final.

Evidence submitted since the veteran's claims were disallowed 
in March 1993 includes the following:

? The veteran's statements that he injured his back while on 
active duty when he fell out of a tree while on maneuvers.  
He reiterated that he fractured his lower back in a post-
service auto accident.

? Private medical records dated from January 1976 to April 
1987 reflect numerous diagnoses related to the veteran's 
lower back, including probable compression fracture at L1-
L2; lumbar disc syndrome; and fracture, body L1.  A 
January 1976 medical record noted that the veteran was 
involved in a single car collision 5 days earlier, and was 
knocked unconscious for a short time.  He complained of 
right hip and lumbar pain due to the accident.  X-ray 
studies in January 1976 showed minimal anterior wedging of 
L1 and L2.  A February 1976 discharge summary shows a 
diagnosis of spinal cord injury, recovered; possible 
brachial plexus injury right, recovered; and questionable 
compression lumbar spine fracture L1-L2.  

? Medical records indicating that the veteran was 
hospitalized in a private medical facility in March 1987 
following another motor vehicle accident.  A diagnosis of 
possible cerebral contusion was given.  A computed 
tomography scan of his head was grossly negative.

? Private medical records dated in June 1981, and from March 
to June 1987, reflect treatment the veteran received for 
his back condition.  A diagnosis of lumbar disc syndrome 
was reported.  On a June 1981 admission record the veteran 
stated that he had back trouble for 10 years after being 
hit by a truck in Vietnam.

? A February 1995 letter from a private physician reflects a 
diagnosis of congenital spinal stenosis of the 
thoracolumbar spine, degenerative disc disease of the 
thoracolumbar spine, compression fracture of the first 
lumbar vertebra, and fracture of the fourth lumbar 
vertebral body.  In a medical report submitted with the 
physician's letter, it was noted that the veteran reported 
he initially injured his back approximately 20 years 
earlier.  He also reported that he was involved in a motor 
vehicle accident in 1998.  

? VA outpatient treatment records from dated from June 1995 
to July 1996 reflect ongoing treatment the veteran 
received for numerous medical conditions, and primarily 
related to his low back disability.  In June 1995, it was 
noted that the veteran reported a history of low back pain 
since 1973, when he fell out of a tree during a training 
exercise.  X-ray studies in March 1996 showed osteophyte 
formation superiorly on L4.  Magnetic resonance imaging in 
March 1996 revealed diffuse lumbar spondylosis, and the 
impression was probable old traumatic injury to the 
anterosuperior aspect of L4.  The outpatient records 
further reflect that lumbar laminectomy was performed in 
May 1996.  The VA outpatient records are negative, 
however, for any complaint, clinical finding, or treatment 
of a seizure disorder.
? In letters dated in July and August 1996,  the veteran 
reiterated that he was involved in a post-service 
automobile accident.  He stated that at least one 
physician had informed him that he had fractured his back 
prior to the automobile accident.  He reported that he 
sustained two in-service back injuries; a back injury he 
sustained after slipping on ice, and a back injury 
incurred when he fell from a tree during maneuvers.  

? Copies of the private medical records already of record 
that pertain to the veteran's hospitalization in January 
and February 1976 following an automobile accident.  It 
was noted that the veteran was knocked unconscious for a 
short time.  No other findings related to a seizure 
disorder were noted.

By August 1996 decision, the RO held that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disability, finding that 
there was no "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome."  In the same month, the 
veteran initiated a timely appeal.

As noted above, the veteran's attorney submitted additional 
evidence to the Board in May 2001, consisting of a private 
physician's independent medical evaluation dated in March 
2001.  The physician's report notes that the evaluation was 
for the purpose of rendering medical opinions on the 
veteran's spine disorder, and that he reviewed a copy of the 
entire claims folder, including the service medical records, 
before rendering the opinions.  In essence, the physician's 
evaluation is an outline of the medical evidence pertinent to 
the veteran's claim of service connection for a low back 
disability, and reflects the physician's opinion that the 
veteran's current spine disease is the result of his in-
service injuries.  The physician also opined that the in-
service spine injuries likely damaged the veteran's spinal 
ligaments, thereby increasing the risk of injury later in 
life.  





Legal Criteria and Analysis

In the absence of a timely appeal (within one year of 
notification of the decision), the RO's March 1993 decision 
became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  In order to reopen his earlier claims the 
veteran must present or secure new and material evidence with 
respect to each claim that has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See id.

The January 2001 Court Order reflects that the basis for the 
remand is for the Board to adjudicate the veteran' claim 
consistent with the requirements of the Federal Circuit 
Court's opinion in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), along with applicable VA regulations and other binding 
precedent, with respect to the issue of whether new and 
material evidence has been submitted to reopen the claims of 
service connection for a seizure disorder and a low back 
disability.  

In this regard, the Board notes that when a claim to reopen 
is presented, a two-step analysis is performed.  The first 
step of which is a determination of whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See Elkins v. West, 12 Vet. 
App. 209 (1999); see also 38 U.S.C. 
§ 5108; Hodge, 155 F.3d 1356.  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, it may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).  Service connection may also be granted for 
certain chronic diseases, including epilepsy and arthritis, 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (2000).

Based on a review of the complete record in this case, the 
Board finds that in respect to the claim of service 
connection for a seizure disorder, no new and material 
evidence has been submitted since the final March 1993 
decision which denied service connection for same.

As discussed, the "new" evidence received includes post-
service medical evidence from VA medical facilities and 
private physicians that reveal diagnosis and treatment for 
numerous medical problems, but which are negative for a 
diagnosis or treatment of a seizure disorder, let alone any 
opinion as to the etiology of the disorder.  

The records that do indicate the veteran has a current 
seizure disorder contain no medical opinion as to the 
etiology of same.  The Board recognizes that the medical 
records reflecting a VA outpatient treatment, and records of 
hospitalization and outpatient treatment at private medical 
facilities are "new" in the sense that they contain 
evidence which the RO did not have before it when issuing the 
March 1993 decision.  The Board notes, however, that all such 
medical records documenting his treatment for a seizure 
disorder simply reflect that he presented with complaints 
related to that disability.  Significantly, the majority of 
medical records generated since the March 1993 final 
decision, whether VA or private, are negative for a specific 
etiological finding or opinion that his seizure disorder had 
its origins during his period of active duty.  To the 
contrary, the records which do reflect an opinion regarding 
the date of onset of the veteran's seizure disorder, 
including the medical evidence the RO considered prior to the 
March 1993 decision, are essentially unanimous in 
establishing that the veteran's seizure disorder originated 
more than one year after his separation from service.  

As to the veteran's contentions that there is a relationship 
between a current seizure disorder and active service, his 
assertions are not new, as they are essentially duplicative 
of his statements that were of record at the time of the 
prior unappealed RO denial of the claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Even 
if considered new, his lay assertions as to medical causality 
are not competent nor material evidence to reopen the 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  The Court has held that lay assertions of medical 
causation are insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Moray, supra.

The Board is aware that many of the medical records 
reflecting a diagnosis of a seizure disorder refer to the 
disorder as having occurred during the veteran's active duty.  
However, it is evident that such is a bare transcription of 
lay history, and a mere recitation of a veteran's lay history 
cannot constitute material evidence to reopen the veteran's 
claims of service connection.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Although those particular medical records 
contain references to the veteran's lay history of in-service 
occurrence of seizures, the physicians did not filter, 
enhance, or add medico-evidentiary value to the lay history 
by additional medical comment relating the diagnosis to any 
incident of active duty, to include a head injury.

In sum, the Board finds that no item of the additional 
evidence received subsequent to the RO's March 1993 decision, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a seizure disorder.  38 C.F.R. § 3.156(a).  
The new evidence does not contribute to a more complete 
picture of the circumstances surrounding the origin of a 
seizure disorder from which the veteran may currently suffer.  
Accordingly, the veteran has not submitted "new and material 
evidence" to reopen the claim of service connection for a 
seizure disorder.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

However, inasmuch as the additional evidence relates to the 
veteran's claim of service connection for a low back 
disability, the Board finds that some of the evidence added 
to the record since the March 1993 RO decision was not 
previously of record, is relevant, and is, either by itself 
or in connection with evidence already of record, so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a low back 
disability.  Specifically, the private physician's March 2001 
independent medical evaluation shows that medical evidence 
currently of record was reviewed, and reflects an opinion 
that the veteran's current low back disability is the result 
of in-service injuries.  The Board finds that the additional 
evidence is new and material as it was not previously of 
record, is relevant, it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
low back disability he currently exhibits, and provides 
support for the contended causal relationship.  In short, the 
evidence bears directly and substantially on the specific 
matter at issue and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claim of service connection for a 
low back disability.  

For the reasons explained in the remand below, the Board 
finds that there is a duty to assist the veteran with the 
development of his reopened claim of service connection for a 
low back disability.  


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for a seizure 
disorder, the appeal is denied.

The claim of entitlement to service connection for a low back 
disability is reopened; to this extent only, the appeal is 
granted.



REMAND

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000). 

Other provisions of the VCAA impose the following obligations 
on the Secretary (where they will be codified in title 38 
United States Code is noted in parentheses): 

(1)  The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary (38 U.S.C.A. § 5103A(a));

(2)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary . . . shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1));

(3)  The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant): 

(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms 
of disability; and
(b) indicates that the disability or symptoms may be 
associated with the claimant's active . . . service; but 
(c) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(2)). 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that more medical evidence is needed 
to determine whether the veteran's low back disability is 
related to service.  In this regard, the Board notes that the 
record contains conflicting medical opinions as to whether 
the veteran's low back disorder is related to service. The 
Court has held that when the medical evidence is inadequate, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination that clearly support its ultimate conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In short, because of the change in the law brought about by 
the VCAA, and because of a lack of additional medical 
examination which is necessary to resolve conflicting 
evidence in this case, the Board concludes that a remand in 
this case is required for compliance with the duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time 
and, in view of the Board's decision, the RO must 
readjudicate the claim of service connection for a low back 
disability on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (2000).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations.  38 C.F.R. § 3.655 (2000).  That 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause" fails to report for 
such examination, the claim shall be rated based on the 
evidence of record.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back condition 
since March 2001.  After obtaining any 
necessary authorization(s), the RO should 
attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations for the purpose 
of determining the etiology of any low 
back disability that may be present.  The 
claims file and a copy of this REMAND are 
to be provided to the examiner(s) for 
review in conjunction with the 
examinations.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  The examiner(s) 
must opine whether it is at least as 
likely as not that any low back disorder 
that is present is causally related to 
any incident of the veteran's service, to 
include the injury incurred after 
slipping on ice, and the alleged fall 
from a tree.  Such report(s) must include 
a complete rationale for all opinions 
expressed. 

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the reopened claim of  service 
connection for a low back disability on 
the merits.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


